UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 12-1124


CHARLES TISDALE,

                      Plaintiff – Appellant,

          v.

HONORABLE BARACK H. OBAMA, personally and in his official
capacity as President of the United States; DON PALMER, in
his official capacity as Secretary of the Virginia State
Board of Elections; THE VIRGINIA STATE BOARD OF ELECTIONS;
NEIL H. MACBRIDE, in his official capacity as United States
Attorney for the Eastern District of Virginia; FEDERAL
ELECTION COMMISSION,

                      Defendants - Appellees.

-------------------------

MARIO APUZZO,

                     Amicus Supporting Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:12-cv-00036-JAG)


Submitted:   May 31, 2012                      Decided:   June 5, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Charles Tisdale, Appellant Pro Se.    Mario Apuzzo, MARIO APUZZO
ATTORNEY AT LAW, Jamesburg, New Jersey, Amicus Supporting
Appellant. David Brett Kolker, Associate General Counsel,
FEDERAL ELECTION COMMISSION, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Charles        Tisdale     appeals   the    district       court’s    order

denying    relief     on    his   42   U.S.C.    § 1983    (2006)      complaint    and

motion for an injunction.              We have reviewed the record and find

no reversible error.              Accordingly, we affirm for the reasons

stated     by   the        district     court.         Tisdale    v.     Obama,    No.

3:12-cv-00036-JAG (E.D. Va. Jan. 23, 2012).                      We deny Tisdale’s

motions to expedite the appeal and for an injunction, and to

recuse Judges Davis, Keenan, Wynn, Diaz, and Floyd.                         We grant

the motion to file an amicus curiae brief and file it out of

time.     We deny all other pending motions filed by Tisdale.                        We

dispense    with      oral     argument     because       the    facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                           3